568 So. 2d 365 (1990)
Ranny L. JOHNSON
v.
STATE.
3 Div. 380.
Court of Criminal Appeals of Alabama.
March 30, 1990.
Rehearing Denied April 27, 1990.
Certiorari Denied August 31, 1990.
Everette A. Price, Jr., Brewton, for appellant.
Don Siegelman, Atty. Gen., and Sanda Lewis, Asst. Atty. Gen., for appellee.
Alabama Supreme Court 89-1183.
TYSON, Judge.
Ranny L. Johnson appeals from the denial of a habeas corpus petition by the Circuit Court of Escambia County, Alabama. This petition was denied based upon a motion filed by the district attorney's office, pointing out that the appellant's proper relief was by a motion that should have been termed as a petition for error coram nobis or relief under Rule 20, A.R.Crim.P.Temp.
In the case at bar, the appellant had initially been convicted in the Circuit Court of Clarke County, Alabama, on October 11, 1972, under charges of burglary in the first degree, grand larceny in the first degree, and escape. The appellant pleaded guilty to these charges and he now wants to contest that he was denied the right to counsel.
In the motion filed in the Circuit Court of Escambia County, the district attorney pointed out that the relief was now barred by the statute of limitations, in addition to the appellant's having filed the wrong type petition in the wrong circuit court.
This court has previously addressed the issue raised here under an opinion authored by Judge Taylor, now the Presiding Judge, in Robinson v. State, 536 So. 2d 136 (Ala. Crim.App. 1988). In Robinson, this court pointed out that the circuit court in which the original conviction took place should be the court to determine the merits of the issues raised. This opinion cites Rule 20.5, A.R.Crim.P.Temp. Therefore, in accordance with Robinson v. State, this case is remanded to the Circuit Court of Escambia *366 County, Alabama, with instructions to transfer said cause to the Circuit Court of Clarke County, Alabama, for final disposition. We agree with the attorney general's position.
REMANDED WITH DIRECTIONS FOR TRANSFER.
All the Judges concur.